Atkinson, J.
The exception to the ruling of the presiding judge in admitting testimony, not stating what, if any, ground of objection was made thereto at the time the testimony was offered; the charge of the court complained of, that “written testimony is always the highest and best evidence — is better evidence than the oral testimony,” though irrelevant, being harmless; the alleged newly discovered evidence being only cumulative in its character, and impeaching in its effect, — it does not appear that upon the trial any error of law prejudicial to the accused was committed; and the evidence bearing directly upon the main issue having established to the satisfaction of the jury the guilt of the accused, and being sufficient to support the verdict, whatever may be the impression of this court as to the probative value of the evidence, it will not reverse the judgment of the trial judge in refusing a new trial; it not appearing that in so doing he has abused the discretion which the law confers on him, but denies to the Supreme Court. Judgment affirmed,
Oar son & Williams, for plaintiff in error.
J. M. Terrell, attorney-general, and 8. P. Gilbert, -solicitor-general, contra.